Citation Nr: 1613918	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for service-connected left inguinal hernia, post-surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for PTSD, and a claim for a compensable rating for service-connected left inguinal hernia, post-surgical repair.

The Board has construed the Veteran's service connection claim broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his appeal (VA Form 9), received in January 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for a videoconference hearing on March 24, 2016.  However, a VA "report of general information," dated March 21, 2016, shows that the Veteran was contacted by telephone, and that he stated that he would not be able to attend his hearing because he was receiving treatment for heart symptoms, and the facility where he had been scheduled for his hearing was 150 miles away.  He requested that his hearing be rescheduled "asap" at the Viera Outpatient Clinic in Florida.  

Given the foregoing, the appellant must be scheduled for the next available videoconference hearing at the at the Viera Outpatient Clinic in Florida, or other appropriate venue, as discussed below, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2015); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

 Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a videoconference hearing in accordance with his request. 

It should be noted that the appellant has requested that a hearing be held at the at the Viera Outpatient Clinic in Florida.  If a hearing cannot be held at that location, it should be documented in the file, and a hearing should be scheduled at the most convenient location possible for the Veteran.  All locations with videoconferencing capability and reasonably accessible to the Veteran should be considered, if possible.

The appellant should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

In this regard, if the Veteran is unable to attend the hearing, he may wish to simply write a letter to the judge that will be reviewed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




